Citation Nr: 1711709	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Board remanded the current issue for further development.


FINDINGS OF FACT

1.  The Veteran has not provided good cause for failing to report to the August 2015 VA examination for a left hip disability.

2.  A current left hip disability has not been established.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided to the Veteran in October 2010.  

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records and lay statements.  Additionally, the Agency of Original Jurisdiction (AOJ) endeavored to undertake development as instructed in the Board's March 2015 remand, as updated VA treatment records were obtained and the Veteran was scheduled for a VA examination on August 17, 2015.  The Veteran did not report to the examination.

The file contains an internal VA report for the scheduled VA examination which lists the Veteran's current address.  There is no evidence of returned mail.  While review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination, neither the Veteran nor her representative has asserted that the failure to appear was due to a lack of advance notice of the scheduled examination.  The Veteran's representative has not raised such a contention, despite acknowledging in a March 2017 brief that the Veteran failed to appear at the August 2015 VA examination.  In that brief, the Veteran's representative did not indicate that the Veteran failed to receive notice of the examination, provide any explanation for the Veteran's failure to appear, or even request that the Veteran be scheduled for another examination.  Accordingly, absent any other evidence to the contrary, the Board finds that the Veteran received sufficient notification in advance of the VA examination scheduled on August 17, 2015.  In this regard, the Board is relying upon the presumption of administrative regularity in finding that the Veteran was properly notified of the scheduled VA examination.  

The Board acknowledges the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Kyhn v. Shinseki, which struck down the lower Court's reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335(2010)).  Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency- specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

In this case, in contrast with the facts in Kyhn, neither the Veteran nor the representative has argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.  Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question' ").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, namely, because neither the Veteran nor the representative has argued that there was a lack of notice, or insufficient notice, of the August  2015 VA examination.

As there has been substantial compliance with the prior remand instructions, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998)).  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II. Service Connection

The Veteran is seeking service connection for a left hip disability.  She reports that the onset of her hip pain was in late 2004 while on active duty, and it progressed over the years since that time.  She reports that her complaint of hip pain in service was considered to be pelvic pain secondary to her now service-connected gynecological condition.  She maintains that her hip pain is not related to any gynecological issue and that it is a "localized hip pain" related to a hip joint issue.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's STRs show multiple complaints of hip pain and pelvic pain.  In January 2005 an impression of hip pain was rendered, and STRs dating from that time note an assessment of compression arthralgia-pelvis/hip/femur.  Hip range of motion was noted to be normal in January 2005, March 2005, and August 2005.  No hip issues were noted on an August 2005 examination or reported on the accompanying report of medical history.  

Post-service treatment records reflect a medical history of hip arthralgia (pain on rotation, pain in groin).  A diagnosis of a left hip disability is not shown.

During a March 2006 VA examination for conditions other than the left hip, an examiner noted that the Veteran had undergone removal of her left ovary and a total hysterectomy in February 2006, following which there was persistent pelvic pain.  X-rays of the Veteran's pelvis during the March 2006 examination were negative.  The diagnosis was status post complete hysterectomy with residual scar and with persistent but improving pelvic pain.

In accordance with the Board's March 2015 remand instructions, the Veteran was scheduled for VA examination in August 2015 to determine whether she had a current left hip disability that was related to her military service.  She did not report for the examination.  

When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2016).  Therefore, this original service connection claim for a left hip disability must be decided based upon the evidence of record. 

After review of the record, the Board finds that service connection for a left hip disability is not warranted.  The medical evidence of record dating since the filing of the claim does not reflect a currently diagnosed left hip condition during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  The Board acknowledges that the record includes evidence indicating the Veteran reported hip pain during and following service, however, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Moreover, to the extent that the Veteran experiences left hip/pelvic pain due to her status post complete hysterectomy, the Board notes that this disability is currently service-connected as status post complete hysterectomy and bilateral salpingo oopherectomy.  

Due to the Veteran's lack of cooperation in appearing for a scheduled VA examination, the Board was unable to obtain medical evidence that is relevant to the claim.  There otherwise is no competent and persuasive evidence showing the existence of a diagnosed left hip disability during the course of the claim.  

Although the Board acknowledges the Veteran's belief that she suffers from a left hip disability which is related to service, pain can have numerous causes.  Medical expertise and clinical testing is typically required to determine the underlying disorder and etiology of the pain.  The Board recognizes that the Veteran has some medical training as she served as a health care specialist and ambulance driver during service and was employed as a phlebotomist following service.  However, the record does not reflect that this training provided her with the necessary level of medical expertise to competently determine the underlying cause of her non-specific complaint of left hip pain, or to diagnose a left hip disability and relate that disability to service.  Rather, this is a complex medical matter which involves clinical tests to adequately analyze the anatomical processes involved- particularly where she also has a gynecological condition that has previously been determined to cause pain in the same anatomical region.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  And as previously noted, the Veteran failed to report to a VA examination, where such clinical testing could have occurred, without a showing of good cause.  Further, despite any medical training the Veteran may have; she has not identified any specific clinical disorder affecting her left hip.  Rather, she has only provided vague and non-specific complaints of left hip pain.  Accordingly, her opinion as to the existence of a current left hip disability and its cause is not competent medical evidence of a current disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and probative evidence indicating the Veteran has a current left hip disability that is related to service, the preponderance of the evidence is against the claim and service connection is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER


Service connection for a left hip disability is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


